ORDER
JOHN L. DOWNER, JR., of WILLINGBORO and CHRIS-TIANSTED, AMERICAN VIRGIN ISLANDS, having been ordered to show cause on February 22, 1994, why he should not be suspended from the practice of law for failure to pay administra*26tive costs and monetary sanctions imposed in connection with a previous disciplinary matter;
And the Order to Show Cause having been discharged on March 29,1994, by way of a consent order in which respondent agreed to pay the administrative costs and sanctions in installments beginning on April 5, 1994;
And respondent having acknowledged in the consent order that his failure to pay any installment within five business days of its due date could, on the filing of an ex parte affidavit by the Disciplinary Review Board, result in the issuance by the Court of an order temporarily suspending respondent from practice until payment is made;
And the Disciplinary Review Board having filed with the Court the affidavit of Robyn M. Hill that recites the failure of respondent to make more than two installment payments, leaving an unpaid balance of $2,827;
And good cause appearing;
It is ORDERED that JOHN L. DOWNER, JR., of WILLING-BORO and CHRISTIANSTED, AMERICAN VIRGIN ISLANDS is temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that JOHN L. DOWNER, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN L. DOWNER, JR., comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.